 Case 6:16-cv-00033-NKM Document 48 Filed 04/15/20 Page 1 of 2 Pageid#: 198




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                                                                     4/15/2020
                                 LYNCHBURG DIVISION

UNITED STATES OF AMERICA and              )
THE COMMONWEALTH OF VIRGINIA,             )
ex. rel. Matthew A. Bolinger, M.D.,       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Civil Action No. 6:16-CV-00033
                                          )
CENTRA HEALTH, INC. and                   )
BLUE RIDGE EAR, NOSE, THROAT,             )
& PLASTIC SURGERY, INC.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

                        INTERVENTION AND DISMISSAL ORDER

       Before the Court is the Notice of Intervention for Settlement Purposes filed by the United

States and the Commonwealth of Virginia, and the Joint Stipulation of Dismissal filed by the

United States, the Commonwealth of Virginia, and Relator Matthew A. Bolinger, M.D., pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Settlement Agreement executed with

Defendant Centra Health, Inc., Centra Medical Group. LLC, and Southside Community Hospital,

Inc., and the Settlement Agreement executed with Defendant Blue Ridge Ear, Nose, Throat &

Plastic Surgery, Inc.

       For good cause shown, IT IS HEREBY ORDERED

   (1) The United States and the Commonwealth of Virginia are granted leave to intervene in this
       case for settlement purposes;

   (2) Relator’s claims alleged in the Complaint are dismissed with prejudice;

   (3) The claims by the United States or the Commonwealth of Virginia against Defendant
       Centra Health, Inc., Centra Medical Group. LLC, or Southside Community Hospital, Inc.
       for the Covered Conduct described in Recital Paragraphs E and G of the Centra Agreement
       are dismissed with prejudice;


                                               1
 Case 6:16-cv-00033-NKM Document 48 Filed 04/15/20 Page 2 of 2 Pageid#: 199




   (4) The claims by the United States or the Commonwealth of Virginia against Defendant Blue
       Ridge ENT for the Covered Conduct described in Recital Paragraph D of the Blue Ridge
       ENT Agreement are dismissed with prejudice; and

   (5) All claims of the United States or the Commonwealth of Virginia other than claims for the
       Covered Conduct described in the above referenced Settlement Agreements are dismissed
       without prejudice.

          This Order does not dismiss any claims reserved by the terms of the Settlement Agreements

or as contained in separate agreements, if any, by and among any of the parties.

          The Clerk is directed to unseal the case, strike it from the active docket, and send a file-

stamped copy of the Joint Stipulation of Dismissal and executed Order to counsel for the United

States.

          It is so ORDERED.

          ENTERED: This _____
                         15th day of April, 2020.




                                                   2
